t c memo united_states tax_court sandra d long petitioner v commissioner of internal revenue respondent docket no 12433-08l filed date mark d allison alexander j saffi and brittany harrison for petitioner andrew m stroot for respondent memorandum opinion kroupa judge this collection review matter is before the court in response to a notice_of_determination concerning collection action s under sec_6320 and or 1all section references are to the internal_revenue_code continued determination notice as supplemented in the supplemental notice_of_determination supplemental determination sustaining the notice_of_federal_tax_lien nftl to collect petitioner’s federal_income_tax liability for the sole issue for decision is whether respondent’s determination to proceed with the proposed collection activity was an abuse_of_discretion we hold it was not background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in north carolina at the time she filed the petition petitioner timely filed a federal_income_tax return for respondent thereafter examined petitioner’s return and found that petitioner should have included dollar_figure of cancellation_of_indebtedness_income respondent determined a dollar_figure deficiency for and issued petitioner a deficiency_notice but petitioner failed to file a petition for redetermination of the deficiency respondent thereafter assessed the deficiency continued and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2all numerical amounts are rounded to the nearest dollar respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notifying petitioner of her right to a collection_due_process cdp hearing with respect to her tax_liability petitioner submitted a one- page form 433-f collection information statement with minimal documentation a year after receiving the notice respondent thereafter placed petitioner’s account in currently not collectible status respondent then filed the nftl against petitioner for the unpaid liability for and mailed petitioner the notice of the lien filing in petitioner timely requested a cdp hearing as to the lien but not as to the proposed levy petitioner’s cdp hearing was assigned to settlement officer banks so banks so banks mailed several letters to petitioner and her counsel to schedule the hearing so banks requested a form 433-a collection information statement for wage earners and self-employed individuals and form_656 offer_in_compromise to support collection alternatives petitioner wanted so banks to consider neither petitioner nor her counsel provided the requested financial information or participated in the scheduled conference because so banks erred in addressing the envelopes 3form 433-a collection information statement for wage earners and self-employed individuals is six pages compared to the one-page form 433-f collection information statement that petitioner had previously submitted so banks then issued the determination notice to petitioner with a copy to her counsel sustaining the filing of the nftl in sustaining the lien filing so banks relied solely on the information in the collection file including the limited financial information petitioner submitted with her cdp hearing request petitioner then filed a petition with the court requesting review of the determination notice petitioner and respondent filed a joint motion to remand this case to appeals for further consideration the court granted their joint motion for a supplemental hearing with appeals and ordered a supplemental determination be made so banks again asked petitioner and her counsel to provide updated financial information and an offer_in_compromise oic if petitioner wanted her to consider any collection alternatives at the supplemental hearing so banks specifically requested that petitioner submit financial information to support the issues petitioner raised in her cdp hearing request so banks also requested that petitioner submit a completed tax_return for before the supplemental hearing neither petitioner nor her counsel submitted any information or documents to so banks before the supplemental hearing during the scheduled supplemental hearing which took place by telephone petitioner’s counsel advised so banks that petitioner was unable to pay the deficiency and wanted to submit an oic no oic was provided by either petitioner or her counsel nor was any other financial information provided even though so banks repeatedly requested the information before she made the supplemental determination so banks had only the limited financial information petitioner submitted in so banks determined that the limited financial information was outdated incomplete and insufficient to show that petitioner was entitled to a collection alternative regarding the unpaid tax_liability for lacking any updated information from petitioner so banks prepared the supplemental determination again sustaining the filing of the nftl discussion we now review whether respondent abused his discretion in deciding to sustain the lien filing see 114_tc_604 114_tc_176 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review respondent’s determination for abuse_of_discretion see sego v commissioner supra pincite petitioner may prove abuse_of_discretion by showing that respondent 4a taxpayer’s underlying tax_liability may be at issue only if the taxpayer did not receive a deficiency_notice for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 dalton v commissioner tcmemo_2005_7 exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 it is well established that the settlement officer must address any relevant issues the taxpayer raises in the hearing request including spousal defenses the appropriateness of the collection action and any collection alternatives sec_6330 a taxpayer may raise collection alternatives in a cdp hearing that may include an installment_agreement or an oic sec_6320 sec_6330 an oic is authorized under sec_7122 taxpayers who wish to propose an oic must submit a form_656 see 132_fedappx_785 11th cir petitioner argues that so banks abused her discretion by not considering the collection alternative of an oic so banks requested that petitioner submit any information regarding alternative collection procedures before the supplemental hearing petitioner failed to submit a form_656 or any updated or other financial information to enable so banks to consider collection alternatives we have repeatedly and consistently held that a settlement officer may sustain a collection action where a taxpayer has failed to provide requested information that would have permitted consideration of collection alternatives see huntress v commissioner tcmemo_2009_161 nelson v commissioner tcmemo_2009_108 sapp v commissioner tcmemo_2006_104 picchiottino v commissioner tcmemo_2004_231 newstat v commissioner tcmemo_2004_208 we have similarly held that the commissioner has not abused his discretion for failing to consider an oic where a taxpayer failed to submit an offer to the appeals officer 124_tc_69 so banks informed petitioner and her counsel that petitioner needed to submit a completed oic request if she wanted an oic to be considered at the supplemental hearing petitioner failed to submit the appropriate form_656 or updated financial information this court has held that there is no abuse_of_discretion in appeals’ failing to consider an offer when there was no offer before appeals id so banks had no oic to consider thus there was no abuse_of_discretion by the appeals_office in failing to consider an oic see nelson v commissioner supra holding that the appeals_office did not abuse its discretion in sustaining a lien when a taxpayer expressed a desire for an oic but had not prepared one petitioner also claims that notwithstanding her failure to submit an oic or requested financial information for her supplemental hearing in so banks should have considered the financial information she submitted in we disagree so banks committed no abuse_of_discretion in discounting outdated financial information see internal_revenue_manual irm pt date an appeals officer reviewing collection alternatives should not consider any financial information more than months old irm pt date see also lloyd v commissioner tcmemo_2008_15 a taxpayer’s financial situation may change materially within a year period so it is reasonable for the settlement officer to request new financial information to determine a taxpayer’s eligibility for collection alternatives see lloyd v commissioner supra here we note that so banks did review the outdated financial information from she reviewed it when she made her supplemental determination that the financial information was incomplete and insufficient to qualify petitioner for a collection alternative regarding the unpaid tax_liability for petitioner also argues that so banks failed to give her adequate time to produce the requisite financial information and it was so banks’ misaddressing the envelopes that caused the originally scheduled cdp hearing to be continually rescheduled again we disagree that the supplemental determination was an abuse_of_discretion any infirmity with the incorrect address was rectified when the court remanded the case for a supplemental hearing petitioner had additional time to submit updated financial information and an oic despite this additional time petitioner failed to submit the requested financial information moreover we note that neither petitioner nor her counsel contacted the court or so banks to request additional time before the supplemental hearing we have reviewed the entire record and find that so banks did not abuse her discretion in sustaining the lien filing we therefore conclude that the collection action may proceed as described in the supplemental determination regarding petitioner’s unpaid tax_liability for we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
